PER CURIAM.
These causes were previously consolidated. They seek review of two orders dismissing informations. Counsel for the ap-pellee having now filed a confession of error conceding that the issue involved in these appeals has now been resolved adverse to the appellee by the Supreme Court of Florida in the case of State v. Miller, Fla.1975, 313 So.2d 656, it is therefore
Ordered and adjudged that the orders dismissing the informations here under review be and the same are hereby’reversed upon the above cited authority.